Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 06/14/2022. This Action is made FINAL.
Claims 4, 5, 10, 15, and 16 are cancelled. 
Claims 1-3, 6-9, 11-14, and 17-20 are pending for examination.

Regarding the objection(s) to the title, the examiner finds applicant’s amendment(s) to the title filed 06/14/2022 acceptable and withdraws the objection(s) to the title.   

Regarding the objection(s) to the abstract, the examiner finds applicant’s amendment(s) to the abstract filed 06/14/2022 acceptable and withdraws the objection(s) to the abstract.   

Regarding the objection(s) to claims 13 and 14, the examiner finds applicant’s amendment(s) to the claim(s) filed 06/14/2022 acceptable and withdraws objection(s) to the amended claim(s). However, a new grounds of objection has been introduced through the amended claims, outlined below.

Regarding the Means plus function invocation under 35 U.S.C. §112(f), the examiner finds the amendment(s) to the claim(s) filed 06/14/2022 provide sufficient structure to overcome the means plus function invocation. The claims do not invoke 35 U.S.C. §112(f).

Regarding the rejection of claim 8 under 35 U.S.C. §112(b), applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 06/14/2022, therefore the rejections are now withdrawn. However, a new grounds of rejection under 35 U.S.C. §112(b) has been introduced through the amended claims, outlined below.

Regarding the rejection of claims 1-3, 6-9, 12-14, and 18-20 under 35 U.S.C. §101, applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 06/14/2022, therefore the rejections are now withdrawn.

Regarding the rejection of claims 1-3, 6-9, 11-14, and 17-20 under 35 U.S.C §103, applicant’s arguments have been fully considered and are not persuasive. In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 

“The Applicant further submits that the combination of Aoi '732 and Aoi '580 does not teach, suggest, or render obvious, at least, for example, the feature of "calculate a safety index value, after start of a manual driving operation, based on the driver information, wherein the safety index value is a measurement of a degree of a safe manual driving operation performed by a driver of a vehicle after a driving mode of the vehicle switched from an automatic driving mode to a manual driving mode," as recited in amended independent claim 1”, (Remarks, page 16)
Regarding point a, Aoi ‘732 discloses the amended limitation at least in part.  Aoi ‘732 discloses an automated driving system 50 that classifies a state of the driver into levels 1-3 as indexes (calculate a safety index value, [...]) based on the image shot by the camera installed in front of the driver (based on the driver information), wherein the levels 1-3 measure  whether or not the driver performs actions associated with safe manual driving, e.g. forward focused in FIG. 3 (wherein the safety index value is a measurement of a degree of a safe manual driving operation performed by a driver of a vehicle) and where the actions of the driver are intended for after the switch of the driving mode of the vehicle from autonomous driving to manual driving (after a driving mode of the vehicle switched from an automatic driving mode to a manual driving mode). Aoi ‘732, see at least FIG. 2; FIG. 3; FIG. 4; FIG. 5; ¶[0011]; ¶[0129]; ¶[0171]. Given the broadest reasonable interpretation of the claim limitations “wherein the safety index value is a measurement of a degree of a safe manual driving operation performed by a driver of a vehicle after a driving mode of the vehicle switched from an automatic driving mode to a manual driving mode”, Aoi ‘732 discloses measuring the safety of a driver of a vehicle for the purpose of ensuring driver readiness after a driving mode of the vehicle is switched from an automatic driving mode to a manual driving mode. Aoi ‘732 fails to disclose calculating a safety index value after start of a manual driving operation, the limitations bolded for emphasis. However, in the same field of endeavor, Fung teaches the limitation as a whole, outlined below in point b. 

“Fung does not remedy the above-noted deficiency of Aoi '732”, (Remarks, page 19)
Regarding point b, Fung cures the deficiencies of Aoi ‘732. Fung teaches an ECU that determines a driver state index, shown in FIG. 27 and FIG. 28 ([calculate a safety index value]) based on user-specific profiles that include stored steering information, i.e. steering information from when the driver operated the vehicle in manual mode (after start of a manual driving operation), where the driver state index is based on monitoring information in step 2702 of FIG. 27, such as the steering angle implemented by the driver, where steering is a safe manual driving operation ([based on the driver information, wherein the safety index value is a measurement of a degree of a safe manual driving operation]) and where the driver steering the vehicle inherently requires the driver to be in the vehicle after a driving mode of the vehicle is switched from an automatic driving mode to a manual driving mode ([performed by a driver of a vehicle after a driving mode of the vehicle switched from an automatic driving mode to a manual driving mode]). Fung, see at least FIG. 1A; FIG. 1B; FIG. 24B; FIG. 27; FIG. 28; FIG. 33; FIG. 34; ¶[0514]; ¶[0515]; ¶[0476]; ¶[0477]; see also FIG. 33, FIG. 34, ¶[0539]-¶[0540] regarding the driver state index based on driver wakefulness. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device  of Aoi ‘732 with the feature of using historical operation information of the driver in manual mode of Fung because “...known driver identification methods can also be used to identify a driver and thus enable the customization and personalization of one or more vehicle systems” (Fung, ¶[0478]) and “...a response system can receive information about the state of a driver and automatically adjust the operation of one or more vehicle systems” (Fung, ¶[0483]).
Therefore the combination of Aoi ‘732 and Fung teach the amended claim limitation.

“Further, the Applicant submits that amended independent claims 12 and 18-20 recite inter alia features similar to those recited in amended independent claim 1. 
Accordingly, the amended independent claims 12 and 18-20 are also not taught, suggested, or rendered obvious over the combination of Aoi '732 and Aoi '580 at least for the reasons stated above with regard to amended independent claim 1”, (Remarks, page 18)
Regarding point c, for at least the reasons outlined above regarding the rejection of independent claim 1 under 35 U.S.C. §103, the rejection of similar independent claims 12 and 18-20 under 35 U.S.C. §103 is maintained. 

“Further, each of the dependent claims 2, 3, 6, 7, 9, 11, 13, 14, and 17 separately recites subject matter not taught or suggested by any of the cited references, whether taken individually or in combination. At least for these reasons, claims 2, 3, 6, 7, 9, 11, 13, 14, and 17 are believed to be patentable”, (Remarks, page 18)
Regarding point d, for at least the reasons outlined above regarding the rejection of independent claims 1 and 12, the rejection of dependent claims 2-3, 6-7, 9, 11, 12, 14, and 17 under 35 U.S.C. §103 is maintained. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 18-20 are objected to because of the following informalities.  
Claims 1, 18, and 20 recite “... after a driving mode of the vehicle switched from an automatic driving mode to a manual driving mode”, should read — calculating a safety index value... after a driving mode of the vehicle is switched from an automatic driving mode to a manual driving mode —. 
Claims 12 and 19 recite “... after a driving mode of the movement device switched from an automatic driving mode to a manual driving mode”, should read — calculate a safety index value... after a driving mode of the movement device is switched from an automatic driving mode to a manual driving mode —. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase “wherein the driver information includes at least one of a line-of-sight direction of the driver, an eyeball behavior of the driver, a pupil diameter of the driver, or a facial expression of the driver, and the CPU is further configured to: acquire the line-of-sight direction, the eyeball behavior, and the pupil diameter from first image data associated with an eyeball area of the driver; and acquire the facial expression from a second image data associated with a face area of the driver” renders the claim indefinite because it is unclear whether the CPU is required to detect all of the following limitations or only the limitation necessary to support the previous limitation requiring “at least one of a line-of-sight direction of the driver, an eyeball behavior of the driver, a pupil diameter of the driver, or a facial expression of the driver”. 
For the purposes of examination, the examiner will take “wherein the driver information includes at least one of a line-of-sight direction of the driver, an eyeball behavior of the driver, a pupil diameter of the driver, or a facial expression of the driver, and the CPU is further configured to: acquire the line-of-sight direction, the eyeball behavior, and the pupil diameter from first image data associated with an eyeball area of the driver; and acquire the facial expression from a second image data associated with a face area of the driver” as — wherein the driver information includes at least one of a line-of-sight direction of the driver, an eyeball behavior of the driver, a pupil diameter of the driver, or a facial expression of the driver, and the CPU is further configured to perform at least one of the following: acquire the line-of-sight direction, the eyeball behavior, and the pupil diameter from first image data associated with an eyeball area of the driver; and acquire the facial expression from a second image data associated with a face area of the driver —, based on the broadest reasonable interpretation of the claim language and ¶[0245] of the specification.

Regarding claim 8, the phrase “wherein the driver information includes operation information of the driver after the driving mode of the vehicle is switched from the automatic driving mode to the manual driving mode” renders the claim indefinite because it is unclear how this limitation is further limiting than the limitations recited in claim 1 of “calculate a safety index value, after start of a manual driving operation, based on the driver information, wherein the safety index value is a measurement of a degree of a safe manual driving operation performed by a driver of a vehicle after a driving mode of the vehicle switched from an automatic driving mode to a manual driving mode”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoi et al. (US 2019/0056732 A1) in view of Fung et al. (US 2016/0001781 A1) and Aoi et al. (US 2019/0370580 A1), henceforth known as Aoi ‘732, Fung, and Aoi ‘580, respectively.
Aoi ‘732, Fung, and Aoi ‘580 were first cited in a previous Office Action.

Regarding claim 1, Aoi ‘732 discloses:
An information processing device, comprising: 
(Aoi ‘732, FIG. 2)

a central processing unit (CPU) configured to: 
(Aoi ‘732, FIG. 2: (21), (22), (23);
¶[0209]: “...the invention may be achieved as an automated driving assistance program that causes a computer to execute the automated driving assistance methods that are executed in accordance with the flowcharts shown in FIGS. 5 and 8”;
Where the automated driving system 50, is implemented as a computer (a central processing unit (CPU)))

receive driver information and environmental information;
(Aoi ‘732, FIG. 2: (21), (22), (23);
¶[0114]: “The navigation apparatus 21 is an electronic device that stores map information, and provides electronic route guidance to a destination using current position information obtained by a GPS and the map information...”;
¶[0116]: “The camera 22 is installed at a position at which the face of the driver of the passenger car 20 can be shot from the front, for example, and shoots an image (including a video image) for monitoring the state of the driver of the passenger car 20...”;
¶[0209]: “...the invention may be achieved as an automated driving assistance program that causes a computer to execute the automated driving assistance methods that are executed in accordance with the flowcharts shown in FIGS. 5 and 8”;
Where the automated driving system 50, implemented as a computer, i.e. a CPU, receives image and video information of the driver (receive driver information) and GPS information (and environmental information))

calculate a safety index value, [...] based on the driver information, wherein the safety index value is a measurement of a degree of a safe manual driving operation performed by a driver of a vehicle after a driving mode of the vehicle switched from an automatic driving mode to a manual driving mode; 
(Aoi ‘732, FIG. 2; FIG. 3; FIG. 4; FIG. 5;
¶[0011]: “...a state of a driver is allocated to a level that has been set in stepwise order, using an image shot by a camera installed in front of the driver...”;
¶[0129]: “Specifically, as shown in FIG. 3, the manual driving recovery level setting unit 14 classifies the state of the driver detected by the driver monitoring unit 13 into Levels 1 to 3 that are set in a stepwise manner as indexes indicating whether or not the driver can cope with a switch from automated driving to manual driving”;
¶[0171]: “...by classifying the state of the driver of the passenger car 20 during automated driving into stepwise manner, performing detection, and taking an appropriate measurement for each level, switch control from automated driving to manual driving can be performed while ensuring safety”;
Where the automated driving system 50 classifies a state of the driver into levels 1-3 as indexes (calculate a safety index value, [...]) based on the image shot by the camera installed in front of the driver (based on the driver information), wherein the levels 1-3 measure  whether or not the driver performs actions associated with safe manual driving, e.g. forward focused in FIG. 3 (wherein the safety index value is a measurement of a degree of a safe manual driving operation performed by a driver of a vehicle) and where the actions of the driver are intended for after the switch of the driving mode of the vehicle from autonomous driving to manual driving (after a driving mode of the vehicle switched from an automatic driving mode to a manual driving mode))

[...] first learning data based on the driver information and the environmental information, wherein the first learning data includes association of each of the driver information and the environmental information with a manual driving recovery available time period;
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5; ¶[0131]; ¶[0134]; ¶[0137];
¶[0040]-[0043]: “...the state of the driver that is detected by the driver monitoring unit... the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered... the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like. Accordingly, an appropriate level can be set according to the state of the driver”;
¶[0048]: “...the state of the driver of the vehicle during automated driving control is monitored, and a time required before a switch can be made from automated driving to manual driving is estimated based on the state of the driver”;
¶[0116]: “...An image captured by the camera 22 is subjected to image processing in order to recognize the state of the driver...”;
Where the automated driving system 50, including the driver monitoring unit, detects an image of the driver’s face and determines the degree of arousal of the driver using image processing and sets an appropriate arousal level of the driver (first learning data) in which the driver’s state (based on the driver information), the vehicle’s current location relative to switching to manual driving (and the environmental information), and the level 1-3 are associated with each other and a recovery time, e.g. FIG. 3 and ¶[0131], ¶[0134], ¶[0137] (wherein the first learning data includes association of each of the driver information and the environmental information with a manual driving recovery available time period)
The automated driving system 50 uses image processing and recognition to determine the driver’s state which is equivalent to the learning data that performs the same function of determining the state of the driver and associating the environmental information and the safety index value)

calculate the manual driving recovery available time period based on the generated first learning data and the calculated safety index value; 
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5;
¶[0048]: “...the state of the driver of the vehicle during automated driving control is monitored, and a time required before a switch can be made from automated driving to manual driving is estimated based on the state of the driver”;
¶[0131]: “Level 1 refers to a state where the driver can cope with a switch from automated driving to manual driving in a short time of about 1 to 3 seconds”;
¶[0134]: “Level 2 refers to a state where the driver can cope with a switch from automated driving to manual driving in a time of about 3 to 8 seconds during which a certain operation is performed”;
¶[0137]: “Level 3 refers to a state where the driver can cope with a switch from automated driving to manual driving in a predetermined time of 10 seconds or more”;
Where the automated driving system 50 classifies a state of the driver into levels 1-3 as indexes indicating the amount of time the driver needs (calculate the manual driving recovery available time period) to cope with a switch from automated driving to manual driving based on processing the driver image and the identified level of the driver (based on the generated first learning data and the calculated safety index value))

determine a first notice time based on the calculated manual driving recovery available time period; and 
 (Aoi ‘732, FIG. 2: (17); FIG. 3; FIG. 4; FIG. 5; ¶[0150]; ¶[0151]; ¶[0209];
¶[0146]: “The alert generation unit 17 issues an alert at a predetermined timing corresponding to each level indicating the state of the driver, in the passenger car 20 that is traveling in the control execution zone Z1...”;
¶[0149]: “For example, if a determination result by the manual driving recovery level setting unit 14 is Level 1, the driver can cope with manual driving in 1 to 3 seconds. Thus, the alert generation unit 17 controls the navigation apparatus 21 to announce a switch request five seconds before the switching zone Z2 is entered, as shown in FIG. 4(b)”;
Where the automated driving system 50 determines a switch request at five seconds before switching zone Z2 is appropriate (determine a first notice time) based on the calculated manual recovery time of 1 to 3 seconds for manual driving recovery level 1 (based on the calculated manual driving recovery available time period))

output a manual driving recovery request notice to the driver at the determined first notice time.  
 (Aoi ‘732, FIG. 2: (17); FIG. 3; FIG. 4; FIG. 5; ¶[0150]; ¶[0151]; ¶[0209];
¶[0146]: “The alert generation unit 17 issues an alert at a predetermined timing corresponding to each level indicating the state of the driver, in the passenger car 20 that is traveling in the control execution zone Z1...”;
¶[0148]: “...announcement of a switch request may be output as sound information through a speaker mounted in the passenger car 20, or may be output as text information through a monitor screen of the navigation apparatus 21, for example”;
¶[0149]: “For example, if a determination result by the manual driving recovery level setting unit 14 is Level 1, the driver can cope with manual driving in 1 to 3 seconds. Thus, the alert generation unit 17 controls the navigation apparatus 21 to announce a switch request five seconds before the switching zone Z2 is entered, as shown in FIG. 4(b)”;
Where the automated driving system 50, including alert generation unit 17, notifies the driver of an upcoming switch to manual driving (output a manual driving recovery request notice to the driver) at five seconds before the switching zone Z2 is entered (at the determined first notice time)).

Aoi ’732 fails to explicitly disclose calculating a safety index value after start of a manual driving operation and generate first learning data based on the driver information and the environmental information, the limitations bolded for emphasis.
However, in the same field of endeavor, Fung teaches:
[calculate a safety index value,] after start of a manual driving operation, [based on the driver information, wherein the safety index value is a measurement of a degree of a safe manual driving operation performed by a driver of a vehicle after a driving mode of the vehicle switched from an automatic driving mode to a manual driving mode]; 
(Fung, FIG. 1A; FIG. 1B; FIG. 24B; FIG. 27; FIG. 28; FIG. 33; FIG. 34; ¶[0514]; ¶[0515];
¶[0476]: “...pattern learning machine algorithms can be used to track data associated with an identified driver and the pattern learning can be used to modify different vehicle systems and parameters as discussed herein. In some embodiments, the driver can be associated with a user (e.g., driver) profile including parameters, data, and data tracked overtime specific to the driver. This user profile can be used by the vehicle systems for operation based on the identified user. In one embodiment, the ECU 106 can store the user profile at the memory 110 and/or disk 112 shown in FIG. 1A”;
¶[0477]: “...identification of a driver can be used to determine a driver state as will be discussed herein. For example, information stored in the identified driver's user profile can be compared to monitoring information to determine a driver state. As an illustrative example, stored steering information in the user profile can be compared to steering information received from the touch steering wheel system 134. This comparison can provide an indication of driver state”;
Where the ECU determines a driver state index, shown in FIG. 27 and FIG. 28 ([calculate a safety index value,]) based on user-specific profiles that include stored steering information, i.e. steering information from when the driver operated the vehicle in manual mode (after start of a manual driving operation), where the driver state index is based on monitoring information in step 2702 of FIG. 27, such as the steering angle implemented by the driver, where steering is a safe manual driving operation ([based on the driver information, wherein the safety index value is a measurement of a degree of a safe manual driving operation]) and where the driver steering the vehicle inherently requires the driver to be in the vehicle after a driving mode of the vehicle is switched from an automatic driving mode to a manual driving mode ([performed by a driver of a vehicle after a driving mode of the vehicle switched from an automatic driving mode to a manual driving mode]); see also FIG. 33, FIG. 34, ¶[0539]-¶[0540] regarding the driver state index based on driver wakefulness).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device  of Aoi ‘732 with the feature of using historical operation information of the driver in manual mode of Fung because “...known driver identification methods can also be used to identify a driver and thus enable the customization and personalization of one or more vehicle systems” (Fung, ¶[0478]) and “...a response system can receive information about the state of a driver and automatically adjust the operation of one or more vehicle systems” (Fung, ¶[0483]).

The combination of Aoi ‘732 and Fung fails to explicitly teach generate first learning data based on the driver information and the environmental information, the limitation bolded for emphasis.
However, in the same field of endeavor, Aoi ‘580 teaches:
generate [first learning data based on the driver information and the environmental information, wherein the first learning data includes association of each of the driver information and the environmental information with a manual driving recovery available time period];
(Aoi ‘580, FIG. 1; FIG. 2; FIG. 3; FIG. 4; FIG. 6; FIG. 7; FIG. 9A; FIG. 9B; FIG. 11: (S312), (S314);
¶[0023]: “...the learner receives an input of not only the captured image, but also the observation information that includes the facial behavior information regarding behavior of the driver's face... by using the low-resolution captured image along with the observation information, it is possible to estimate the degree of concentration of the driver on driving with consideration given to various states of the driver”;
¶[0028]: “... the driver state estimating unit further inputs, to the learner, influential factor information... the influential factor information may include... surrounding environment information indicating the situation in the surrounding environment of the vehicle (e.g., measurement results from a radar device and images captured by a camera)...”;
¶[0063]: “The learning apparatus 2 according to the present embodiment is a computer that constructs the learner that is used in the automatic driving assist apparatus 1, or more specifically, a computer that trains, through machine learning, the learner to output driver concentration information, which indicates the degree to which the driver D is concentrating on driving, in response to an input of a captured image and observation information”;
¶[0208]: “...Step S312 is executed if it is determined that the driver D is in a state of low readiness for driving, and is in a state of not giving necessary attention to driving, but unlike this, in the case where step S314 is executed, it has been determined that the driver D is in a state of giving necessary attention to driving... Note that as long as it is longer than the first time period, the specific value of the second time period may be set as appropriate depending on the implementation”;
Where the learning apparatus 2 constructs a learner using images of the driver and information of the surrounding environment to create a driver concentration score (generate [first learning data based on the driver information and the environmental information]), shown in FIG. 9A, 9B, which are associated with a first time period, longer than the second time period ([wherein the first learning data includes association of each of the driver information and the environmental information with a manual driving recovery available time period])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device  of Aoi ‘732 and Fung with the feature of performing learning processing and generating a learning device of Aoi ‘580 because “...an object thereof is to provide technology for making it possible to estimate the degree concentration of a driver on driving with consideration given to various states that the driver can possibly be in” (Aoi ‘580, ¶[0014]). That is, the features of training a learner and using the learner to determine a driver’s concentration provides a more accurate characterization of the driver’s state.


Regarding claim 2, Aoi ‘732, Fung, and Aoi ‘580 teach the information processing device according to claim 1. Aoi ‘732 further discloses:
wherein the CPU is further configured to: 
(Aoi ‘732, FIG. 2: (21), (22), (23);
¶[0209]: “...the invention may be achieved as an automated driving assistance program that causes a computer to execute the automated driving assistance methods that are executed in accordance with the flowcharts shown in FIGS. 5 and 8”;
Where the automated driving system 50, is implemented as a computer (a central processing unit (CPU)))

acquire a second notice time from a storage device; and 
(Aoi ‘732, FIG. 2: (15); FIG. 3; FIG. 4; ¶[0150];
¶[0120]: “As shown in FIG. 2, the automated driving assistance apparatus 10 has... a memory 15...”;
¶[0140]: “The memory 15 stores levels that have been set by the manual driving recovery level setting unit 14, and stores, in advance, a table (see FIG. 3) used for determining which level the state of a driver detected by the driver monitoring unit 13 corresponds to”;
¶[0142]: “The manual driving recovery time calculation unit 16 obtains a result of level determination of the state of the driver from the manual driving recovery level setting unit 14, and calculates an estimated time indicating how much time it takes for the driver to be able to cope with manual driving, based on the level”;
Where the automated driving system 50 includes memory 15 and acquires a manual driving recovery level stored in memory which translates to one of three recovery times, i.e. acquires a second recovery time for level 2 (acquire a second notice time) from memory 15 (from a storage device))

calculate the manual driving recovery available time period based on the second notice time, wherein the manual driving recovery available time period includes a time period from the second notice time to a time of start of the safe manual driving operation of the vehicle.  
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5; ¶[0150];
¶[0048]: “...the state of the driver of the vehicle during automated driving control is monitored, and a time required before a switch can be made from automated driving to manual driving is estimated based on the state of the driver”;
¶[0131]: “Level 1 refers to a state where the driver can cope with a switch from automated driving to manual driving in a short time of about 1 to 3 seconds”;
¶[0134]: “Level 2 refers to a state where the driver can cope with a switch from automated driving to manual driving in a time of about 3 to 8 seconds during which a certain operation is performed”;
¶[0137]: “Level 3 refers to a state where the driver can cope with a switch from automated driving to manual driving in a predetermined time of 10 seconds or more”;
Where the automated driving system 50, as shown in FIG. 3, initiates a switch request to the driver 15 seconds before the switching zone (calculate the manual driving recovery available time period) based on determining the driver’s state is a level 2 which requires 2-3 seconds to 10 seconds to recover for manual driving (based on the second notice time), wherein the 15 second recovery period starts when the automated driving system initiates the request for manual driving shown in FIG. 3 (wherein the manual driving recovery available time period includes a time period from the second notice time) to the time where the vehicle reaches switching zone Z2 and switches to manual driving (to a time of start of the safe manual driving operation of the vehicle)). 


Regarding claim 3, Aoi ‘732, Fung, and Aoi ‘580 teach the information processing device according to claim 1. Aoi ‘580 further teaches:
wherein the CPU is further configured to:
(Aoi ‘580, FIG. 1; FIG. 2; 
¶[0069]: “As shown in FIG. 2, the automatic driving assist apparatus 1 according to the present embodiment is a computer”;
Where the automatic driving assist apparatus 1 is implemented as a computer)

generate second learning data which includes association of each of the driver information and the environmental information with the safety index value; and 
(Aoi ‘580, FIG. 1; FIG. 2; FIG. 3; FIG. 4; FIG. 6; FIG. 7; FIG. 9A; FIG. 9B; ¶[0132];
¶[0023]: “...the learner receives an input of not only the captured image, but also the observation information that includes the facial behavior information regarding behavior of the driver's face... by using the low-resolution captured image along with the observation information, it is possible to estimate the degree of concentration of the driver on driving with consideration given to various states of the driver”;
¶[0026]: “...by using time series data for the observation information and the captured image, the state of the driver can be estimated with consideration given to past states. Accordingly, it is possible to increase the accuracy of estimating the state of the driver”;
¶[0028]: “... the driver state estimating unit further inputs, to the learner, influential factor information... the influential factor information may include... surrounding environment information indicating the situation in the surrounding environment of the vehicle (e.g., measurement results from a radar device and images captured by a camera)...”;
¶[0063]: “The learning apparatus 2 according to the present embodiment is a computer that constructs the learner that is used in the automatic driving assist apparatus 1, or more specifically, a computer that trains, through machine learning, the learner to output driver concentration information, which indicates the degree to which the driver D is concentrating on driving, in response to an input of a captured image and observation information”;
Where the learning apparatus 2 uses time series data, i.e. images (generate second learning data) of the driver and information of the surrounding environment (of each of the driver information and the environmental information) to create a driver concentration score, shown in FIG. 9A, 9B (with the safety index value))

calculate the safety index value based on the generated second learning data.  
(Aoi ‘580, FIG. 1; FIG. 2; FIG. 3; FIG. 4; FIG. 6; FIG. 7; FIG. 9A; FIG. 9B; ¶[0132];
¶[0063]: “The learning apparatus 2 according to the present embodiment is a computer that constructs the learner that is used in the automatic driving assist apparatus 1... ”; 
¶[0098]: “The drive state estimating unit 114 inputs the low-resolution captured image 1231... and the observation information 124 to a trained learner (neural network 5) that has been trained to estimate the degree of driving concentration of the driver. The drive state estimating unit 114 thus obtains, from the learner, driving concentration information 125 regarding the degree of driving concentration of the driver D. In the present embodiment, the driving concentration information 125 obtained by the drive state estimating unit 114 includes attention state information 1251 that indicates the attention state of the driver D and readiness information 1252 that indicates the extent to which the driver D is ready to drive”;
Where the driving state estimating unit, part of the automatic driving assist apparatus, uses the trained learner in order to determine a driver concentration score, shown in FIG. 9A, 9B (calculate the safety index value) based on the time series data, i.e. images (based on the generated second learning data)).


Regarding claim 6, Aoi ‘732, Fung, and Aoi ‘580 teach the information processing device according to claim 1. Aoi ‘732 further discloses:
wherein the CPU is further configured to calculate a degree of awakening of the driver based on the driver information. 
(Aoi ‘732, FIG. 3; FIG. 2; ¶[0209];
¶[0041]: “Here, information regarding the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered”;
¶[0042]: “Here, these pieces of information regarding the driver can be obtained using a camera that can shoot the face of the driver in the front, a sensor attached to the driver, and the like. For example, the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like”;
¶[0116]: “The camera 22 is installed at a position at which the face of the driver of the passenger car 20 can be shot from the front, for example, and shoots an image (including a video image) for monitoring the state of the driver of the passenger car 20...”;
Where the automated driving system 50, implemented as a computer (wherein the CPU), detects a degree of arousal of the driver indicating whether the driver is ready for manual driving (is further configured to calculate a degree of awakening of the driver ) based on received image and video information of the driver’s face from camera 22 (based on the driver information)).


Regarding claim 7, Aoi ‘732, Fung, and Aoi ‘580 teach the information processing device according to claim 1. Aoi ‘732 further discloses:
wherein the driver information includes at least one of a line-of-sight direction of the driver, an eyeball behavior of the driver, a pupil diameter of the driver, or a facial expression of the driver, and 
(Aoi ‘732, FIG. 2: (22); FIG. 3; 
¶[0041]: “Here, information regarding the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered”;
¶[0042]: “Here, these pieces of information regarding the driver can be obtained using a camera that can shoot the face of the driver in the front, a sensor attached to the driver, and the like. For example, the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like”;
¶[0116]: “The camera 22 is installed at a position at which the face of the driver of the passenger car 20 can be shot from the front, for example, and shoots an image (including a video image) for monitoring the state of the driver of the passenger car 20...”;
Where the automated driving system 50 determines the direction of the line of sight of the driver (wherein the driver information includes at least one of a line-of-sight direction of the driver, an eyeball behavior of the driver, a pupil diameter of the driver, or a facial expression of the driver))

the CPU is further configured to: 
(Aoi ‘732, FIG. 2: (21), (22), (23);
¶[0209]: “...the invention may be achieved as an automated driving assistance program that causes a computer to execute the automated driving assistance methods that are executed in accordance with the flowcharts shown in FIGS. 5 and 8”;
Where the automated driving system 50, is implemented as a computer (the CPU))

acquire the line-of-sight direction, the eyeball behavior, and the pupil diameter from first image data associated with an eyeball area of the driver; and 
(Aoi ‘732, FIG. 2: (22); FIG. 3; 
¶[0041]: “Here, information regarding the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered”;
¶[0046]: “...by detecting the state of the pupils of the driver, the number of blinks, the movement of the face, and the like using an image captured by the camera, it is possible to perform the above level setting indicating whether or not manual driving can be recovered”;
¶[0116]: “The camera 22 is installed at a position at which the face of the driver of the passenger car 20 can be shot from the front, for example, and shoots an image (including a video image) for monitoring the state of the driver of the passenger car 20...”;
Where the automated driving system 50 determines the direction of the line of sight of the driver, number of blinks, i.e. eyeball behavior, and the state of the pupils of the driver (acquire the line-of-sight direction, the eyeball behavior, and the pupil diameter), based on image and/or video data from camera 22 of the driver’s face, which is associated with the eyeball area of the driver (from first image data associated with an eyeball area of the driver))

acquire the facial expression from a second image data associated with a face area of the driver.  
(Aoi ‘732, FIG. 2: (22); FIG. 3; 
¶[0041]: “Here, information regarding the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered”;
¶[0042]: “Here, these pieces of information regarding the driver can be obtained using a camera that can shoot the face of the driver in the front, a sensor attached to the driver, and the like. For example, the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like”;
¶[0116]: “The camera 22 is installed at a position at which the face of the driver of the passenger car 20 can be shot from the front, for example, and shoots an image (including a video image) for monitoring the state of the driver of the passenger car 20...”;
¶[0138]: “...in order to determine that a driver is panicking, for example, movement of the face of the driver, the speed of movement, and the like are detected using an image captured by the camera 22...”;
Where the automated driving system 50 determines the driver is panicking based on movement of the face of the driver, i.e. acquires a facial expression of the driver (acquire the facial expression) based on video data which inherently has second image data (acquire the facial expression) associated with the driver’s face (associated with a face area of the driver)).


Regarding claim 8, Aoi ‘732, Fung, and Aoi ‘580 teach the information processing device according to claim 1. Fung further teaches:
wherein the driver information includes operation information of the driver after the driving mode of the vehicle is switched from the automatic driving mode to the manual driving mode.  
(Fung, FIG. 1A; FIG. 1B; FIG. 24B; FIG. 27; FIG. 28; FIG. 33; FIG. 34; ¶[0514]; ¶[0515];
¶[0476]: “...pattern learning machine algorithms can be used to track data associated with an identified driver and the pattern learning can be used to modify different vehicle systems and parameters as discussed herein. In some embodiments, the driver can be associated with a user (e.g., driver) profile including parameters, data, and data tracked overtime specific to the driver. This user profile can be used by the vehicle systems for operation based on the identified user. In one embodiment, the ECU 106 can store the user profile at the memory 110 and/or disk 112 shown in FIG. 1A”;
¶[0477]: “...identification of a driver can be used to determine a driver state as will be discussed herein. For example, information stored in the identified driver's user profile can be compared to monitoring information to determine a driver state. As an illustrative example, stored steering information in the user profile can be compared to steering information received from the touch steering wheel system 134. This comparison can provide an indication of driver state”;
Where the ECU determines a driver state index, shown in FIG. 27 and FIG. 28, based on user-specific profiles that include stored steering information, i.e. steering information from when the driver operated the vehicle in manual mode (wherein the driver information includes operation information of the driver after the driving mode of the vehicle is switched from the automatic driving mode to the manual driving mode), where the driver state index is based on monitoring information in step 2702 of FIG. 27, such as the steering angle implemented by the driver, where steering is a safe manual driving operation and where the driver steering the vehicle inherently requires the driver to be in the vehicle after a driving mode of the vehicle is switched from an automatic driving mode to a manual driving mode; see also FIG. 33, FIG. 34, ¶[0539]-¶[0540] regarding the driver state index based on driver wakefulness).


Regarding claim 9, Aoi ‘732, Fung, and Aoi ‘580 teach the information processing device according to claim 1. Aoi ‘732 further discloses:
wherein the environmental information includes at least one of a captured image associated with an environment surrounding the vehicle, depth information associated with the environment, three-dimensional structure information associated with the environment, LiDAR acquisition information associated with the environment, topographical information associated with the environment, or positional information associated with the environment.  
(Aoi ‘732, FIG. 2: (21), (22), (23);
¶[0114]: “The navigation apparatus 21 is an electronic device that stores map information, and provides electronic route guidance to a destination using current position information obtained by a GPS and the map information...”;
Where the automated driving system 50 receives GPS information (wherein the environmental information includes at least one of... positional information associated with the environment)).


Regarding claim 11, Aoi ‘732, Fung, and Aoi ‘580 teach the information processing device according to claim 1. Aoi ‘732 further discloses:
further comprising at least one of a display device, a sound output device, or a vibrator, wherein the CPU is further configured to control the at least one of the display device, the sound output device, or the vibrator to output the manual driving recovery request notice.  
(Aoi ‘732, FIG. 2: (17); FIG. 3; FIG. 4; FIG. 5; ¶[0150]; ¶[0151]; ¶[0209];
¶[0148]: “...announcement of a switch request may be output as sound information through a speaker mounted in the passenger car 20, or may be output as text information through a monitor screen of the navigation apparatus 21, for example”;
Where the automated driving system 50, includes alert generation unit 17 comprising a speaker or display (further comprising at least one of a display device, a sound output device...), implemented as a computer (wherein the CPU), that notifies the driver of an upcoming switch to manual driving via an announcement through a speaker or a display (is further configured to control the at least one of the display device, the sound output device...)). 


Regarding claim 12, the claim limitations recite a movement device having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 12, Aoi ‘732 further discloses:
Regarding claim 12, Aoi ‘732 discloses:
A movement device, comprising:
(Aoi ‘732, FIG. 2; ¶[0111];
Where passenger car 20 is a movement device)

a first sensor configured to acquire driver information of the movement device; 
(Aoi ‘732, FIG. 2: (22);
¶[0116]: “The camera 22 is installed at a position at which the face of the driver of the passenger car 20 can be shot from the front, for example, and shoots an image (including a video image) for monitoring the state of the driver of the passenger car 20...”;
Where the camera 22, i.e. a sensor (a first sensor), acquires images and video of the driver of passenger car 20 (configured to acquire driver information of the movement device))

a second sensor configured to acquire environmental information of the movement device; and 
(Aoi ‘732, FIG. 2: (21);
¶[0114]: “The navigation apparatus 21 is an electronic device that stores map information, and provides electronic route guidance to a destination using current position information obtained by a GPS and the map information...”;
Where the navigation apparatus 21, including a GPS, i.e. a sensor (a second sensor), acquires current position information of passenger car 20 (configured to acquire environmental information of the movement device)).

Regarding claim 13, the claim limitations recite a movement device having limitations similar to those of claim 2 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 13, Aoi ‘732 further discloses the movement device, outlined above in claim 12. 

Regarding claim 14, the claim limitations recite a movement device having limitations similar to those of claim 3 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 17, the claim limitations recite a movement device having limitations similar to those of claim 11 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 18, the claim limitations recite an information processing method having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 19, the claim limitations recite an information processing method having limitations similar to those of claim 12 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 20, the claim limitations recite a non-transitory computer-readable medium having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 20, Aoi ‘732 further discloses:
A non-transitory computer-readable medium having stored thereon computer-executable instructions, which when executed by a computer, cause the computer to execute operations, the operations comprising:
(Aoi ‘732, FIG. 2: (21), (22), (23); 
¶[0209]: “...the invention may be achieved as an automated driving assistance program that causes a computer to execute the automated driving assistance methods that are executed in accordance with the flowcharts shown in FIGS. 5 and 8”;
Claim 14: “A non-transitory computer-readable recording medium storing an automated driving assistance program for assisting automated driving control of a vehicle, the program causing a computer to execute an automated driving assistance method comprising...”;
Where the automated driving system 50, is implemented as a computer performing an automated driving assistance program stored on a recording medium (A non-transitory computer-readable medium having stored thereon computer-executable instructions, which when executed by a computer, cause the computer to execute operations)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ebina (US 2017/0021837 A1) discloses a vehicle information presenting apparatus for use in an autonomous vehicle that switches driving control between autonomous driving control, in which the vehicle is driven autonomously, and manual driving control, in which the vehicle is driven manually by a driver. The vehicle information presenting apparatus includes a driving attention level estimator configured to estimate a driving attention level of the driver, and an information presentation controller configured to switch information to present to the driver according to the driving attention level of the driver estimated by the driving attention level estimator.
Mukai et al. (US 2018/0173227 A1) discloses a vehicle control device includes a takeover operation unit configured to execute operations whereby at least a portion of automated driving is handed over to manual driving performed by a driver, and a duration acquisition unit configured to acquire a duration of the automated driving when the at least a portion of the automated driving is handed over to manual driving performed by the driver. In the case that the duration is greater than or equal to a first predetermined time period, the takeover operation unit performs an operation to hand over driving to manual driving differently from an operation to hand over driving to manual driving in the case that the duration is less than the first predetermined time period.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668